Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Jerry Laza, Appellant                                    Appeal from the 349th District Court of
                                                         Anderson County, Texas (Tr. Ct. No.
No. 06-18-00051-CV            v.                         DCCV16-356-349).             Memorandum
                                                         Opinion delivered by Chief Justice Morriss,
City of Palestine, Texas, Appellee                       Justice Stevens and Justice van Cleef
                                                         participating.


          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Jerry Laza, pay all costs incurred by reason of this
appeal.



                                                         RENDERED AUGUST 18, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk